Citation Nr: 9925565	
Decision Date: 09/08/99    Archive Date: 09/21/99

DOCKET NO.  98-9 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for primary mental 
deficiency, claimed as a nervous condition.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel






INTRODUCTION

The veteran served on active duty in the military from 
September 28, 1956 to March 22, 1957.

In January 1998, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem North Carolina denied 
the veteran's service connection claims for hypertension, 
coronary artery bypass graft, diabetes, and primary mental 
deficiency which was claimed as a nervous condition.  The 
veteran submitted his Notice of Disagreement (NOD) to the RO 
in March, 1998 which stated "the only decision I wish to 
appeal [is] service connection for Primary Mental Deficiency 
(claimed as nervous condition)." The RO issued a Statement 
of the Case (SOC) on this single issue, and the veteran 
subsequently perfected his appeal through the submission of 
VA Form 9.  The veteran's timely appeal is now before the 
Board of Veterans' Appeals (Board) for resolution.


FINDINGS OF FACT

1. The veteran was diagnosed with a primary mental deficiency 
while in service.
The discovery of this condition ultimately resulted in the 
veteran's discharge from the service. 

2. There is no competent medical evidence that the veteran 
currently has, or
ever has had, any psychiatric condition for which 
compensation benefits may 
be paid.  


CONCLUSION OF LAW

The claim for service connection for primary mental 
deficiency, claimed as a nervous condition, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran entered active military service in September 
1956.  His service medical records (SMRs) indicate that he 
underwent neuropsychiatric evaluation beginning in December 
1956.  The veteran had been complaining of pain in his testes 
and had expressed a fear that he would loose his manhood.  
The psychiatric evaluation revealed markedly decreased 
psychomotor activity, and slow incoherent speech.  The 
veteran was observed to have frequent outbursts of crying and 
expressed feelings of helplessness and despair.  His grasp of 
information was evaluated as poor.  The veteran was observed 
to be distant, reclusive and anorexic during his 
hospitalization.  During interviews with examiners, the 
veteran displayed a great deal of psychomotor retardation and 
presented an unchanging blank expression.  No matter what 
topic of discussion was being entertained, the veteran 
repeatedly returned to the subject of his testicular 
injuries.  The veteran's general intelligence was observed to 
be below normal, his judgment was observed to be impaired, 
and his insight was lacking.  All of the veteran's 
difficulties were found to be in keeping with his low level 
of intellectual functioning.  No evidence of psychotic 
symptoms or physical disabilities warranting discharge 
through medical channels was discovered.  

In January 1957, service psychiatrists diagnosed him with 
primary mental deficiency based upon results of the WAIS I.Q. 
test where the veteran scored 57, which indicates mental 
development equivalent to a 9 year old child.  This 
impairment was deemed severe for military service, and the 
veteran was found to be totally unsuitable for further 
military duty.  The veteran was found to be mentally 
responsible, and was able to distinguish right from wrong and 
found able to adhere to the right.  The veteran's examiners 
determined that the veteran had no mental or physical disease 
or defect that warranted consideration by a Physical 
Evaluation Board.  The veteran's condition was determined not 
to be amenable to hospitalization, treatment, disciplinary 
action, training, transfer or re-classification.  The nature 
of the veteran was determined to reveal a basic character 
disorder of lifelong duration.  The veteran's examiners 
strongly presumed that regardless of any administrative 
action, the veteran's pattern of behavior would tend to exist 
permanently.

In March 1957, a Board of Officers considered the veteran's 
psychiatric diagnosis and concluded that the he was totally 
unsuitable for further military duty.  The veteran was 
discharge under honorable conditions on March 22, 1957.

Private medical evidence of record addresses the veteran's 
coronary artery disease    
and bypass surgery dating to September 1995.  These medical 
records indicate a lengthy history of secondary diagnoses, 
none of which is psychological in nature.  The veteran's 
private medical records contain no diagnosis of any current 
psychiatric condition or nervous condition at any point since 
his discharge from the military more than forty years ago, 
and there is no other medical evidence of record.  


II.  Legal Analysis

Service connection may be granted for disability due to 
injury or disease incurred or aggravated by active service.  
38 U.S.C.A. §§  1110,  (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  Certain conditions, including psychoses such as 
schizophrenia and sometimes major depression, will be 
presumed to have been incurred in service if manifested to a 
compensable degree within a prescribed period of time after 
service, which is one year for psychoses.  The presumption is 
rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§  1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

A preliminary determination that must be made in a case 
involving a claim for service connection is whether the claim 
is "well grounded."  A claim is "well grounded" if it is 
"plausible meritorious on its own or capable of 
substantiation."  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78,81 (1990).  The initial burden of 
showing that a claim is well grounded, if it is judged by a 
fair and impartial individual, resides with the veteran; if 
it is determined that he has not satisfied his initial burden 
of submitting evidence sufficient to show that his claim is 
well grounded, then his appeal must be denied, and VA does 
not have a "duty to assist" him in developing evidence 
pertinent to his claim.  See Slater v. Brown, 
9 Vet. App. 240, 243 (1996); Murphy, 1 Vet. App. at 81.

In order for a claim for service connection to be well 
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; 
(2) an in-service injury or disease; and (3) a nexus between 
the current disability and the in-service injury or disease.  
Epps v. Gober, 127 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  Evidence showing that a 
chronic condition subject to presumptive service connection, 
such as a psychosis, became manifest to a compensable degree 
within the prescribed on-year period after service may 
satisfy the nexus requirement.  See Traut v. Brown, 6 Vet. 
App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. App. 36, 43 
(1993).

The Board acknowledges that the veteran was diagnosed with a 
primary mental deficiency while in service, and that the 
manifestation of this condition ultimately resulted in the 
veteran's discharge from the service.  However, that fact 
provides no basis for a grant of service connection in the 
instant case.  Personality disorders and mental deficiency 
are not diseases or injuries within the meaning of applicable 
legislation pertaining to disability compensation.  See 
38 C.F.R. § 3.303(c) (1998).  "[Personality] disorders are 
developmental in nature, and, therefore, not entitled to 
service connection.  Regulatory authority provides that 
personality disorders will not be considered as disabilities 
under terms of the [Schedule for Rating Disabilities].  See 
38 C.F.R. §§ 4.9, 4.127 (1998).  Therefore, as a matter of 
law, there is no compensable rating disability."  Beno v. 
Principi, 3 Vet. App. 439, 441 (1992).  This is so, even 
assuming, in the absence of specific medical evidence, that 
the veteran still suffers from primary mental deficiency. 

Service connection may be granted in limited circumstances if 
there is medical evidence suggesting that the personality 
disorder or mental deficiency at issue has been "aggravated 
by superimposed disease or injury."  See Carpenter v. Brown, 
8 Vet. App. 240, 245 (1995).  However, there is absolutely no 
evidence that that such is the case here.

Indeed, there is absolutely no competent medical evidence 
that the veteran currently has, or ever has had, a current 
nervous or psychiatric condition for which compensation 
benefits are payable; thus, there is no current disability 
upon which a grant of service connection may be predicated.  
In the absence of evidence of a current disability (and, if 
so, of a nexus between that disability and service), there 
can be no valid claim).  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  

Although the veteran alleges that the primary mental 
deficiency diagnosed in service was in fact a nervous 
condition, he does not have the necessary training or 
expertise to render a competent opinion on a medical matter, 
such as the diagnosis and etiology of a psychiatric 
condition.  Therefore, his allegations in this regard have no 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  The Board emphasizes that a well-grounded 
claim must be supported by evidence, not just allegations.  
See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

Since the veteran has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim for 
service connection for a primary mental deficiency, claimed 
as a current nervous disorder is well grounded, VA is under 
no "duty to assist" him in developing the evidence 
pertinent to his claim.  See Epps, 126 F.3d at 1469.  
Moreover, the Board is aware of no circumstances in this case 
that would put VA on notice that any additional relevant 
evidence may exist that, if obtained, would make his claim 
well grounded.  See McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997).

The Board, like the RO, has denied the veteran's claim on the 
premise that it is not well grounded.  The RO also notified 
him in the April 1998 Statement of the Case (SOC) of the 
requirement to submit a well-grounded claim.  Clearly then, 
he is not prejudiced by the Board's decision to deny his 
claim on the same basis.  See Bernard v. Brown, 4 Vet. App. 
384, 382-93 (1994). Also, the Board views its (and the RO's) 
discussion as sufficient to inform him of the type of 
evidence that is necessary to make his claim well grounded 
and warrant full consideration on the merits.  See Robinnette 
v. Brown, 8 Vet. App. 69, 77-78 (1995).  Hence, the VA has 
met its duty to inform him of the evidence necessary to 
support his claim.  See 38 U.S.C.A. § 5103(a). 


ORDER

As evidence of a well-grounded claim has not been submitted, 
the claim for service connection for primary mental 
deficiency, claimed as a nervous condition, is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

